DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to rejections of claim(s) 1-11, 13, 15, 16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9-11, 13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu (US 2013/0260811) in view of Jin et al. (US 2020/0145878) in view of Quan et al. (US 2017/0339612).
Regarding claim 1, Rayavarapu discloses a method in a wireless device (Figure 29, UE 101), the method comprising:
Sending to a network node a request to resume a connection in a communication network (Paragraphs 0590, 0594 and figure 29 step 3, UE 101 sends RRC reestablishment request to eNB 102b [network node] to reactivate a suspended RRC connection; Step 7, UE 101 transmits RRC connection request message to eNB 102b, the message identifying the setup cause as resume);
Receiving a resume message from the network node, the resume message comprising a flag set to full configuration (Paragraph 0602-0603 and figure 29 step 17, eNB 102b sends RRC connection reconfiguration message [resume message] to UE 101. eNB 102b may also instruct the UE to throw away the suspended configuration and adopt a new configuration by setting the ‘full config’ IE); and
In response to receiving the resume message, applying the full configuration (Paragraph 0602-0603, UE 101 adopts new configuration indicated by ‘full config’ IE from eNB 102b by reactivating SRB2 and other DRBs).
Rayavarapu does not disclose the following limitations found in Jin et al.: wherein the resume message is a RRC resume message which is distinct from a RRC connection reconfiguration message (Jin et al., Paragraphs 0024-0025, 0032, 0037, 0176, 0196, 0225, 0239 and claims 39 and 46, base station sends RRC connection resume message carrying full configuration information to terminal in the inactive state to instruct the terminal to enter the Examiner notes that as with Rayavarapu, the RRC resume message may also be a RRC connection reconfiguration message [Jin et al., Paragraph 0135]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rayavarapu with the teachings of Jin et al. in order to reduce signaling overhead (Jin et al., Paragraph 0005).
Rayavarapu in view of Jin et al. does not disclose the following limitations found in Quan et al.: the resume message comprising new UE context information generated by the network node based at least on interface information between the network node and a core network (Quan et al., Paragraphs 00232-0233, network side device obtains UE context information and sends RRC connection resume message to the UE, the resume message including a changed parameter in the context information of the UE, for example, a newly-added, deleted, or modified parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rayavarapu in view of Jin et al. with the teachings of Quan et al. in order to optimize signaling transmission between UE and network side (Quan et al., Abstract).
Regarding claim 2, Rayavarapu discloses discarding an old bearer configuration and old parameters (Paragraph 0602, UE 101 throws away suspended configuration, which comprises bearers such as SRB2 and other DRBs, at eNB 102b’s instruction to do so).
Regarding claim 4, Rayavarapu discloses receiving a configuration 
Regarding claim 5, Rayavarapu discloses applying the received configuration (Paragraph 0602, UE 101 adopts new configuration indicated by ‘full config’ IE from eNB 102b by reactivating SRB2 and other DRBs).
Regarding claims 6, 7, 9 and 10, the functional limitations are rejected for reasons set forth in rejecting claims 1, 2, 4 and 5 above. Rayavarapu additionally discloses a wireless device (Figure 29 UE 101; Figure 2, UE 200), comprising a communication interface (Figure 2, communications subsystem 204), and one or more processing circuits communicatively connected to the communication interface (Figure 2, processor 202 connected to communications subsystem 205 via bus 201), the one or more processing circuits comprising at least one processor and memory (Figure 2, processor 202 and storage 212, ROM 214, RAM 210), the memory containing instructions that, when executed, cause at least one processor to perform the functional limitations (Paragraph 0235, processor 202 executes instructions, code, software or computer programs it may access from communications subsystem 204, RAM 210, storage 212 or ROM 214).
Regarding claim 11, Rayavarapu discloses a network node (eNB 102b) comprising:
a communication interface (Figure 29, eNB 102b’s communications interface is inherent for communication with the UE 101; eNB 102b has communications interface similar to that of UE 200 in figure 2); and
one or more processing circuits communicatively connected to the communication interface (Paragraph 0295, eNB comprising processing circuit including one or more processors executing software stored on a computer readable medium; eNB 102b has processing circuit similar to that of UE 200 in figure 2 connected to its communications interface), the one or more processing circuits comprising at least one processors and memory, the memory containing instructions that, when executed, cause the at least one processor to (Paragraph 0295, eNB comprising processing circuit including one or more processors executing software stored on a computer readable medium):
receive, from a wireless device, a request to resume a connection in a communication network (Paragraph 0590, 0594 and figure 29 step 3, UE 101 sends RRC reestablishment request to eNB 102b [network node] to reactivate a suspended RRC connection; Step 7, UE 101 transmits RRC connection request message to eNB 102b, the message identifying the setup cause as resume); and
send a resume message to the wireless device, the resume message comprising a flag set to full configuration (Paragraph 0602-0603 and figure 29 step 17, eNB 102b sends RRC connection reconfiguration message [resume message] to UE 101. eNB 102b may also instruct the UE to throw away the suspended configuration and adopt a new configuration by setting the ‘full config’ IE).
Rayavarapu does not disclose the following limitations found in Jin et al.: wherein the resume message is a RRC resume message which is distinct from a RRC connection reconfiguration message (Jin et al., Paragraphs 0024-0025, 0032, 0037, 0176, 0196, 0225, 0239 and claims 39 and 46, base station sends RRC connection resume message carrying full configuration information to terminal in the inactive state to instruct the terminal to enter the connected state. After entering the connected state, the terminal sends an RRC connection resume completed message to the base station; **Examiner notes that as with Rayavarapu, the RRC resume message may also be a RRC connection reconfiguration message [Jin et al., Paragraph 0135]).

Rayavarapu in view of Jin et al. does not disclose the following limitations found in Quan et al.: based on the request, retrieving UE context information (Quan et al., Paragraphs 0226-0227, after receiving the RRC resume request message, the second network side device obtains the context information of the UE); in response to determining that the retrieved UE context information is unidentifiable, generating new UE context information based at least on interface information between the network node and a core network (Quan et al., Paragraphs 0233, network side device obtains UE context information and adds, deletes, or modifies a parameter in the context information); and the resume message comprising the new UE context information (Quan et al., Paragraphs 0232-0233, network side device obtains UE context information and sends RRC connection resume message to the UE, the resume message including a changed parameter in the context information of the UE, for example, a newly-added, deleted, or modified parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rayavarapu in view of Jin et al. with the teachings of Quan et al. in order to optimize signaling transmission between UE and network side (Quan et al., Abstract).
Regarding claim 13, Rayavarapu discloses wherein the network node has a different radio access technology than a previous network node which suspended a previous connection for the wireless device (Paragraph 0602, eNB 102b derives a configuration that needs to be 
Regarding claim 15, Rayavarapu discloses wherein the message further comprises configuration parameters (Paragraphs 0602-0603, RRC connection reconfiguration message comprises new configuration set by the new eNB 102b).
Regarding claim 16, Rayavarapu discloses wherein the resume message further comprises an indication to perform the full configuration using the configuration parameters (Paragraph 602, ‘full config’ IE, delta configuration derived by eNB 102b and signaled to UE).
Regarding claim 20, Rayavarapu discloses wherein the configuration parameters comprise one or more of bearer configuration, PDCP configuration and RLC configuration (Paragraph 0603, bearer configuration for SRB2 and other DRBs).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu in view of Jin et al. in view of Quan et al. as applied to claims 1 and 6 above, and further in view of Guo et al. (US 2019/0037635).
Regarding claims 3 and 8, Rayavarapu in view of Jin et al. in view of Quan et al. discloses the claimed invention above but does not specifically disclose the following limitations found in Guo et al.: keeping security keys (Guo et al., Paragraph 0116, re-establishment with or without a security key change).
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayavarapu in view of Jin et al. in view of Quan et al. as applied to claim 15 above, and further in view of Kim et al. (US 2018/0213452).
Regarding claim 19, Rayavarapu in view of Jin et al. in view of Quan et al. discloses the claimed invention above but does not specifically disclose the following limitations found in Kim et al.: wherein the at least one processor is configured to generate the new context information based on S1 and NG context which contains information (Kim et al., Paragraph 0337, reconfigured S1 bearer to new eNB; Paragraph 0326, next-generation mobile communication system in which S1 bearer can be maintained in order to make the access more occur more rapidly with a small number of signaling procedures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Rayavarapu in view of Jin et al. Quan et al. with the teachings of Kim et al. in order to make the access more occur more rapidly with a small number of signaling procedures (Kim et al., Paragraph 0326).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

January 12, 2022